
	

114 HR 4785 : DHS Stop Asset and Vehicle Excess Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4785
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to direct the Under Secretary for Management of the
			 Department of Homeland Security to make certain improvements in managing
			 the Department’s vehicle fleet, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Stop Asset and Vehicle Excess Act or the DHS SAVE Act. 2.DHS vehicle fleetsSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
 (1)in subsection (a)(5), by inserting vehicle fleets (under subsection (c)), after equipment,; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (3)by inserting after subsection (b) the following new subsection:  (c)Vehicle fleets (1)In generalIn carrying out responsibilities regarding vehicle fleets pursuant to subsection (a)(5), the Under Secretary for Management shall be responsible for overseeing and managing vehicle fleets throughout the Department. The Under Secretary shall also be responsible for the following:
 (A)Ensuring that components are in compliance with Federal law, Federal regulations, executive branch guidance, and Department policy (including issuing guidance relating to such) relating to fleet management and use of vehicles from home to work.
 (B)Developing and distributing a standardized vehicle allocation methodology and fleet management plan for components to use to determine optimal fleet size in accordance with paragraph (4).
 (C)Ensuring that components formally document fleet management decisions. (D)Approving component fleet management plans, vehicle leases, and vehicle acquisitions.
							(2)Component responsibilities
 (A)In generalComponent heads— (i)shall—
 (I)comply with Federal law, Federal regulations, executive branch guidance, and Department policy (including guidance relating to such) relating to fleet management and use of vehicles from home to work;
 (II)ensure that data related to fleet management is accurate and reliable; (III)use such data to develop a vehicle allocation tool derived by using the standardized vehicle allocation methodology provided by the Under Secretary for Management to determine the optimal fleet size for the next fiscal year and a fleet management plan; and
 (IV)use vehicle allocation methodologies and fleet management plans to develop annual requests for funding to support vehicle fleets pursuant to paragraph (6); and
 (ii)may not, except as provided in subparagraph (B), lease or acquire new vehicles or replace existing vehicles without prior approval from the Under Secretary for Management pursuant to paragraph (5)(B).
 (B)Exception regarding certain leasing and acquisitionsIf exigent circumstances warrant such, a component head may lease or acquire a new vehicle or replace an existing vehicle without prior approval from the Under Secretary for Management. If under exigent circumstances a component head so leases, acquires, or replaces a vehicle, such component head shall provide to the Under Secretary an explanation of such circumstances.
							(3)Ongoing oversight
 (A)Quarterly monitoringIn accordance with paragraph (4), the Under Secretary for Management shall collect, on a quarterly basis, information regarding component vehicle fleets, including information on fleet size, composition, cost, and vehicle utilization.
 (B)Automated informationThe Under Secretary for Management shall seek to achieve a capability to collect, on a quarterly basis, automated information regarding component vehicle fleets, including the number of trips, miles driven, hours and days used, and the associated costs of such mileage for leased vehicles.
 (C)MonitoringThe Under Secretary for Management shall track and monitor component information provided pursuant to subparagraph (A) and, as appropriate, subparagraph (B), to ensure that component vehicle fleets are the optimal fleet size and cost effective. The Under Secretary shall use such information to inform the annual component fleet analyses referred to in paragraph (4).
							(4)Annual review of component fleet analyses
 (A)In generalTo determine the optimal fleet size and associated resources needed for each fiscal year beginning with fiscal year 2018, component heads shall annually submit to the Under Secretary for Management a vehicle allocation tool and fleet management plan using information described in paragraph (3)(A). Such tools and plans may be submitted in classified form if a component head determines that such is necessary to protect operations or mission requirements.
 (B)Vehicle allocation toolComponent heads develop a vehicle allocation tool in accordance with subclause (III) of paragraph (2)(A)(i) that includes an analysis of the following:
 (i)Vehicle utilization data, including the number of trips, miles driven, hours and days used, and the associated costs of such mileage for leased vehicles, in accordance with such paragraph.
 (ii)The role of vehicle fleets in supporting mission requirements for each component. (iii)Any other information determined relevant by such component heads.
 (C)Fleet management plansComponent heads shall use information described in subparagraph (B) to develop a fleet management plan for each such component. Such fleet management plans shall include the following:
 (i)A plan for how each such component may achieve optimal fleet size determined by the vehicle allocation tool required under such subparagraph, including the elimination of excess vehicles in accordance with paragraph (5), if applicable.
 (ii)A cost benefit analysis supporting such plan. (iii)A schedule each such component will follow to obtain optimal fleet size.
 (iv)Any other information determined relevant by component heads. (D)ReviewThe Under Secretary for Management shall review and make a determination on the results of each component’s vehicle allocation tool and fleet management plan under this paragraph to ensure each such component’s vehicle fleets are the optimal fleet size and that components are in compliance with applicable Federal law, Federal regulations, executive branch guidance, and Department policy pursuant to paragraph (2) relating to fleet management and use of vehicles from home to work. The Under Secretary shall use such tools and plans when reviewing annual component requests for vehicle fleet funding in accordance with paragraph (6).
 (5)Guidance to develop fleet management plansThe Under Secretary for Management shall provide guidance, pursuant to paragraph (1)(B) on how component heads may achieve optimal fleet size in accordance with paragraph (4), including processes for the following:
 (A)Leasing or acquiring additional vehicles or replacing existing vehicles, if determined necessary. (B)Disposing of excess vehicles that the Under Secretary determines should not be reallocated under subparagraph (C).
 (C)Reallocating excess vehicles to other components that may need temporary or long-term use of additional vehicles.
 (6)Annual review of vehicle fleet funding requestsAs part of the annual budget process, the Under Secretary for Management shall review and make determinations regarding annual component requests for funding for vehicle fleets. If component heads have not taken steps in furtherance of achieving optimal fleet size in the prior fiscal year pursuant to paragraphs (4) and (5), the Under Secretary shall provide rescission recommendations to the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives and the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate regarding such component vehicle fleets.
						(7)Accountability for vehicle fleet management
 (A)Prohibition on certain new vehicle leases and acquisitionsThe Under Secretary for Management and component heads may not approve in any fiscal year beginning with fiscal year 2019 a vehicle lease, acquisition, or replacement request if such component heads did not comply in the prior fiscal year with paragraph (4).
 (B)Prohibition on certain performance compensationNo Department official with vehicle fleet management responsibilities may receive annual performance compensation in pay in any fiscal year beginning with fiscal year 2019 if such official did not comply in the prior fiscal year with paragraph (4).
 (C)Prohibition on certain car servicesNotwithstanding any other provision of law, no senior executive service official of the Department whose office has a vehicle fleet may receive access to a car service in any fiscal year beginning with fiscal year 2019 if such official did not comply in the prior fiscal year with paragraph (4).
							(8)Motor pool
 (A)In generalThe Under Secretary for Management may determine the feasibility of operating a vehicle motor pool to permit components to share vehicles as necessary to support mission requirements to reduce the number of excess vehicles in the Department.
 (B)RequirementsThe determination of feasibility of operating a vehicle motor pool under subparagraph (A) shall— (i)include—
 (I)regions in the United States in which multiple components with vehicle fleets are located in proximity to one another, or a significant number of employees with authorization to use vehicles are located; and
 (II)law enforcement vehicles; (ii)cover the National Capital Region; and
 (iii)take into account different mission requirements. (C)ReportThe Secretary shall include in the Department’s next annual performance report required under current law the results of the determination under this paragraph.
 (9)DefinitionsIn this subsection: (A)Component headThe term component head means the head of any component of the Department with a vehicle fleet.
 (B)Excess vehicleThe term excess vehicle means any vehicle that is not essential to support mission requirements of a component. (C)Optimal fleet sizeThe term optimal fleet size means, with respect to a particular component, the appropriate number of vehicles to support mission requirements of such component.
 (D)Vehicle fleetThe term vehicle fleet means all owned, commercially leased, or Government-leased vehicles of the Department or of a component of the Department, as the case may be, including vehicles used for law enforcement and other purposes..
			3.GAO report and Inspector General review
 (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs a report on the following:
 (1)The status of efforts at achieving a capability to collect automated information as required under subsection (c)(3) of section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as added by section 2 of this Act, and any challenges that remain with respect to achieving the capability to collect, assess, and report vehicle fleet (as such term in defined in subsection (c)(9) of such section 701) data for the purpose of determining vehicle utilization.
 (2)The extent to which the Under Secretary for Management has identified and addressed any relevant security concerns, including cybersecurity risks, related to such automation.
 (3)The extent to which the Under Secretary collects, assesses, and reports on vehicle fleet event data recorder data.
 (b)Inspector General reviewThe Inspector General of the Department of Homeland Security shall— (1)review implementation of subsection (c)(4) of section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as added by section 2 of this Act, for fiscal years 2018 and 2020, and shall provide, upon request, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information regarding any such review; and
 (2)submit to the committees specified in paragraph (1) a report, not later than 6 months after completion of the second review required under such paragraph, regarding the effectiveness of such subsection with respect to cost avoidance, savings realized, and component operations.
				
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
